In the

        United States Court of Appeals
                            For the Seventh Circuit 
                                  ____________________ 
No. 16‐4140 
FEDERAL NATIONAL MORTGAGE ASSOCIATION, et al., 
                                    Plaintiffs‐Appellees, 

                                                    v. 

CITY OF CHICAGO, et al., 
                                                          Defendants‐Appellants. 
                                 ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                    No. 15 CV 9150 — Sara L. Ellis, Judge. 
                                  ____________________ 

    ARGUED SEPTEMBER 20, 2017 — DECIDED OCTOBER 30, 2017 
                  ____________________ 

   Before  MANION  and  KANNE,  Circuit  Judges,  and  MILLER, 
District Judge. 
    KANNE, Circuit Judge. In 2013, this court held that state and 
local taxing authorities could not charge the Federal National 
Mortgage Association, Federal Home Loan Mortgage Corpo‐
ration,  or  Federal  Housing  Finance  Agency  with  real  estate 
                                                 
 The Honorable Robert L. Miller, Jr., United States District Court for the 

Northern District of Indiana, sitting by designation.  
2                                                     No. 16‐4140 

transfer  taxes,  because  such  taxes  are  preempted  by  federal 
laws exempting these entities from all taxation. We must now 
determine  whether  the  federal  statutory  exemptions  apply 
when the transfer tax is charged to a private buyer who pur‐
chases real estate from one of the exempt federal entities. The 
district  court  concluded  that,  because  the  imposition  of  a 
transfer tax impacts the price the federal entities can charge 
for real property, the tax is unconstitutional regardless of who 
is required to pay it. Because this conclusion is contrary to the 
plain language of the tax exemption provisions, the judgment 
of the district court is reversed.  
                      I.   BACKGROUND 
    The  Federal  National  Mortgage  Association  (“Fannie 
Mae”)  and  Federal  Home  Loan  Mortgage  Corporation 
(“Freddie Mac”) are federally chartered, privately owned cor‐
porations. They were created by Congress to bolster the hous‐
ing market by establishing a secondary mortgage market. In 
2008, Fannie Mae and Freddie Mac were placed into conser‐
vatorship, and the Federal Housing Finance Agency (FHFA) 
was appointed as conservator. Fannie Mae and Freddie Mac 
generally  carry  out  their  mission  by  purchasing  mortgages 
from third party lenders, bundling or pooling the mortgages, 
and then selling securities backed by the mortgages. When a 
borrower defaults, the mortgage‐holding entity (Fannie Mae 
or Freddie Mac) forecloses and takes title to the real estate se‐
curing  the  loan.  The  mortgage‐holding  entity  then  sells  the 
foreclosed property to a private buyer. Between August 2013 
and December 2014, Amy Wettersten, Rama Group Interna‐
tional,  Inc.,  Angel  Ramos,  Barbara  Ramos,  and  Veeral  Patel 
(“the buyers”) purchased real property in Chicago from Fan‐
nie Mae.  
No. 16‐4140                                                           3 

     The City of Chicago imposes a Real Property Transfer Tax 
on the transfer of real property located within Chicago. Chi., 
Ill. Municipal Code § 3‐33‐030. The “primary incidence of the 
tax  and  the  obligation  to  pay  the  tax  are  on  the  purchaser, 
grantee, assignee, or other transferee” of the property. Id. § 3‐
33‐030(C). This is referred to as the “City portion” of the trans‐
fer tax. A supplemental tax, referred to as the “CTA portion” 
of the transfer tax, is to be paid by the transferor, unless the 
transferor  is  exempt  by  operation  of  state  or  federal  law,  in 
which case the transferee is held responsible for that portion 
of the tax  as well. Id. § 3‐33‐030(F). The tax is due upon  the 
earlier  of  the  delivery  or  the  recording  of  the  instrument  of 
transfer. Id. § 3‐33‐030(B)(1). 
    None  of  the  buyers  paid  the  transfer  tax  when  they  re‐
ceived or recorded the titles to the properties they purchased 
from Fannie Mae. The Illinois Department of Finance assessed 
the buyers for the tax, and the buyers protested on the basis 
that Fannie Mae, Freddie Mac, and FHFA are exempt from all 
taxation. An administrative law judge in the Department of 
Finance ruled that each buyer was liable for the tax, and the 
director of the Department affirmed. The buyers and the fed‐
eral entities (together, the plaintiffs‐appellees) sued the City 
of  Chicago  and  its  relevant  taxing  officials  in  federal  court 
seeking review of the Department’s decision.  
    The district court for the northern district of Illinois con‐
cluded that the tax was preempted by the federal exemption 
statutes. Accordingly, the court granted summary judgment 
for the appellees, issued declarations stating that the transac‐
tions  were  exempt  from  taxation,  and  issued  an  injunction 
barring the City from collecting the taxes from the federal en‐
4                                                      No. 16‐4140 

tities or the buyers. The district court also denied the appel‐
lants’ motion to dismiss for lack of jurisdiction, which the ap‐
pellants do not challenge on appeal. 
                        II.    ANALYSIS 
    The Supremacy Clause of the United States Constitution 
provides that “the laws of the United States … shall be the su‐
preme Law of the Land; … any Thing in the Constitution or 
Laws  of  any  State  to  the  contrary  notwithstanding.”  U.S. 
Const. art. VI, cl. 2. “[S]tate law that conflicts with federal law 
is ‘without effect.’” Cipollone v. Liggett Group, Inc., 505 U.S. 504, 
516  (1992)  (quoting  Maryland  v.  Louisiana,  451  U.S.  725,  746 
(1981)).  
    The  appellees  contend  that  the  Chicago  Real  Property 
Transfer  Tax  conflicts  with  the  tax  exemption  provisions  in 
the federal statutes governing Fannie Mae, Freddie Mac, and 
FHFA and, therefore, that the tax is “without effect.” In DeK‐
alb  County,  this  court  held  that  the  federal  tax  exemptions 
preempted such a tax, insofar as the tax was charged to Fannie 
Mae, Freddie Mae, or FHFA. 741 F.3d 795 (7th Cir. 2013). All 
other circuits that have addressed this issue reached the same 
conclusion. Montgomery Cty. Comm’n v. Fed. Hous. Fin. Agency, 
776 F.3d 1247, 1255 (11th Cir. 2015); City of Spokane v. Fed. Nat’l 
Mortg. Ass’n, 775 F.3d 1113 (9th Cir. 2014); Town of Johnston v. 
Fed. Hous. Fin. Agency, 765 F.3d 80 (1st Cir. 2014); Bd. of Cty. 
Comm’rs  v.  Fed.  Hous.  Fin.  Agency,  754  F.3d  1025  (D.C.  Cir. 
2014); Delaware County v. Fed. Hous. Fin. Agency, 747 F.3d 215 
(3d Cir. 2014); Hennepin County v. Fed. Nat’l Mortg. Ass’n, 742 
F.3d  818  (8th  Cir.  2014);  Montgomery  County  v.  Fed.  Nat’l 
Mortg. Ass’n, 740 F.3d 914 (4th Cir. 2014); County of Oakland v. 
Fed. Hous. Fin. Agency, 716 F.3d 935 (6th Cir. 2013).   
No. 16‐4140                                                        5 

    We must now determine whether the scope of the exemp‐
tions expands so far as to exempt individuals who purchase 
property  from  the  federal  entities.  We  review  the  district 
court’s grant of summary judgment in favor of the appellees 
on this issue de novo. Alston v. City of Madison, 853 F.3d 901, 
906 (7th Cir. 2017). A grant of summary judgment is appro‐
priate if “there is no genuine dispute as to any material fact,” 
and the moving party is “entitled to judgment as a matter of 
law.” Fed. R. Civ. P. 56(a). All parties agree that there are no 
genuine issues of fact remaining in this case.  
    Taxation authority is recognized as central to state sover‐
eignty. Dep’t of Revenue v. ACF Indust., Inc., 510 U.S. 332, 345 
(1994).  Therefore,  “we  are  hesitant  to  extend  the  statute  be‐
yond  its  evident  scope.”  Id.  “[A]bsent  unambiguous  evi‐
dence” to the contrary, we will not “infer a scope of pre‐emp‐
tion beyond that which clearly is mandated by Congress’ lan‐
guage.” Cipollone, 505 U.S. at 533 (Blackmun, J., concurring).  
“We will interpret a statute to pre‐empt the traditional state 
powers only if that result is ‘the clear and manifest purpose 
of Congress.’” Dep’t of Revenue, 510 U.S. at 345 (quoting Rice 
v. Santa Fe Elevator Corp., 331 U.S. 218, 230 (1947)); see DeKalb 
County, 741 F.3d at 802 (applying the “clear and manifest pur‐
pose” standard to interpret the same tax exemptions at issue 
in this case).  
    As with any statute, we look first to the plain language of 
the  federal  tax  exemption  provisions.  The  language  of  the 
statute itself is considered the best indicator of Congress’s in‐
tent. “‘Absent a clearly expressed legislative intention to the 
contrary, that language must ordinarily be regarded as con‐
clusive.’” Lewis v. Epic Sys. Corp., 823 F.3d 1147, 1152 (7th Cir. 
2016) (quoting Consumer Prod. Safety Comm’n v. GTE Sylvania, 
6                                                           No. 16‐4140 

Inc.,  447 U.S.  102, 108 (1980)). The appellants  argue that the 
plain language of the statutes limits the tax exemption to the 
federal  entities  and  that  Congress  has  not  clearly  expressed 
an intent to the contrary. 
     A. Plain Language of the Exemptions 
    The  statutes  governing  Fannie  Mae,  Freddie  Mac,  and 
FHFA each contain provisions that exempt the corporations 
or  agency  from  “all  taxation.”  The  provisions  also  exempt 
each entity’s franchise, capital, reserves, and income. For the 
most  part,  the  provisions  are  identical.  The  exemption  for 
Fannie  Mae,  however,  includes  “its … mortgages,”  and  the 
exemption for Freddie Mac includes “its … activities.” 
     Specifically, the statute governing Fannie Mae states:  

        “The  Corporation,  including  its  franchise,  capital, 
        reserves, surplus, mortgages or other security hold‐
        ings, and income, shall be exempt from all taxation 
        now  or  hereafter  imposed  by  any  State,  territory, 
        possession,  Commonwealth,  or  dependency  of  the 
        United States, or by the District of Columbia, or by 
        any county, municipality, or local taxing authority, 
        except that any real property of the corporation shall 
        be subject to State, territorial, county, municipal, or 
        local taxation to the same extent as other real prop‐
        erty is taxed.”  

12 U.S.C. § 1723a(c)(2). 

     The statute governing Freddie Mac states:  
        “The Corporation, including its franchise, activities, 
        capital,  reserves,  surplus,  and  income,  shall  be  ex‐
        empt from all taxation now or hereafter imposed by 
No. 16‐4140                                                            7 

       any  territory,  dependency,  or  possession  of  the 
       United States or by any State, county, municipality, 
       or local taxing authority, except that any real prop‐
       erty of the Corporation shall be subject to State, ter‐
       ritorial,  county,  municipal,  or  local  taxation  to  the 
       same extent according to its value as other real prop‐
       erty is taxed.”  

12 U.S.C. § 1452(e). 

   And the statute governing FHFA states:  
       “The Agency, including its franchise, its capital, re‐
       serves, and surplus, and its income, shall be exempt 
       from all taxation imposed by any State, county, mu‐
       nicipality, or local taxing authority, except that any 
       real property of the Agency shall be subject to State, 
       territorial, county, municipal, or local taxation to the 
       same extent according to its value as other real prop‐
       erty is taxed, except that, notwithstanding the fail‐
       ure of any person to challenge an assessment under 
       State law of the value of such property, and the tax 
       thereon,  shall  be  determined  as  of  the  period  for 
       which such tax is imposed.”  

12 U.S.C. § 4617(j)(2).  

    Each provision is specific to the federal entity and its vari‐
ous  assets.  Nothing  in  the  language  of  these  provisions  ad‐
dresses parties that transact with the exempt entities. Several 
of the courts of appeals have described these exemptions as 
“entity‐specific.”  E.g. DeKalb  County,  741  F.3d  at  800  (“Fan‐
nie’s  tax  exemption  …  exempts  an  entity….”);  Delaware 
County, 747 F.3d at 222 (“this case involves exemption of enti‐
8                                                       No. 16‐4140 

ties”); Bd. of Cty. Comm’rs, 754 F.3d at 1029 (“The statute at is‐
sue  in  this  case  exempts  specific  entities.”);  Montgomery  Cty. 
Comm’n, 776 F.3d at 1256 (“[T]his case involves exemptions of 
entities.”).  
     The  exemption  provisions  do  not  specifically  address 
transactions  entered  into  by  the  federal  entities,  and  such 
transactions should not be read into the “including” phrases 
of the provisions. Although the use of the term “including” 
does not signal an exhaustive list, the list “connotes … an il‐
lustrative application of the general principle.” Fed. Land Bank 
of St. Paul v. Bismarck Lumber Co., 314 U.S. 95, 100 (1941). In 
each of the provisions, the listed items are assets or property 
of the federal entity. DeKalb County, 741 F.3d at 800 (describ‐
ing the exemption list as consisting “largely of different forms 
of property”); see Black’s Law Dictionary (8th ed. 2004) (defin‐
ing “franchise” as “the right conferred by  government to en‐
gage  in  a  specific  business  or  to  exercise  corporate  power;” 
“capital” as “money or assets invested, or available for invest‐
ment,  in  a  business;”  “reserves”  as  “something  retained  or 
stored for future use, esp., a fund of money set aside by a bank 
or  insurance  company  to  cover  future  liabilities;”  “surplus” 
as “excess of receipts over disbursements;” “mortgage” as “a 
conveyance of title to property that is given as security for the 
payment of a debt or the performance of a duty and that will 
become void upon payment or performance according to the 
stipulated terms;” and “income” as “the money or other form 
of payment that one receives, usu. periodically, from employ‐
ment, business, investments, royalties, gifts, and the like”).  
    Transactions  are  not  assets  or  property.  See Black’s  Law 
Dictionary (8th ed. 2004) (defining “transaction” as “the act or 
an instance of conducting business or other dealings, esp., the 
No. 16‐4140                                                             9 

formation, performance, or discharge of a contract”). There‐
fore,  an  exemption  for  transactions  cannot  be  read  into  the 
plain language of the statutes. 
    Nor can transactions be considered an element of any of 
the specified exempt assets listed in the statutes. In Pittman v. 
Home Owners’ Loan Corp. of Wash., D.C., 308 U.S. 21 (1939), the 
U.S.  Supreme  Court  reviewed  whether  a  tax  on  recording 
deeds was preempted by a federal law exempting the Home 
Owners’ Loan Corporation from state and local taxation. The 
Home Owners’ Loan Act included a tax exemption very sim‐
ilar  to  those  at  issue  in  this  case:  the  “Corporation,  its  fran‐
chise, capital, reserves and surplus, and its loans and income 
shall be exempt from all state or municipal taxes.” Id. at 31 & 
n.3  (quoting  12  U.S.C.  § 1463(c)).  The  Court  focused  on  the 
term  “loans”  and  determined  that  the  use  of  that  term  was 
meant  to  shield from  taxation  the  entire process of lending, 
including mortgages given to secure loans. Id. Because a mort‐
gage  and  its  recordation  are  “indispensable  elements  in  the 
lending operations authorized by Congress,” the Court con‐
cluded  the  federal  exemption  preempted  the  recording  tax, 
regardless of who recorded the deed and thus was taxed. Id. 
at 32.  
    For Pittman to apply, we would need to find that transfer‐
ring property is an “indispensable element” of one of the ex‐
empt assets listed in the exemption provisions. Transferring 
property is not an element of the entities’ franchise, capital, 
reserves, surplus, loans, or income. The Fannie Mae provision 
also  exempts  the  corporation’s  mortgages.  Buying  property 
often involves a mortgage, but the sale of property here was 
not  an  element  of  any  mortgage  held  by  Fannie  Mae.  The 
Freddie  Mac  provision  exempts  the  corporation,  “including 
10                                                     No. 16‐4140 

its … activities” from all taxation. Transferring property can 
logically  be  understood  as  an  activity.  However,  given  the 
transfer tax is owed by the transferee upon delivery or record‐
ing of the instrument of transfer, the tax is better understood 
as one imposed on the transferee’s receipt of property rather 
than a tax imposed on the act of selling property by Freddie 
Mac. Thus, there is nothing in the plain language of the ex‐
emptions that indicates that the “clear and manifest purpose 
of Congress” was to exempt from taxation entities that trans‐
act with Fannie Mae, Freddie Mac, and FHFA.  
      B. Congressional Intent 
    The appellees contend that this interpretation is contrary 
to  what  Congress  intended  when  it  exempted  Fannie  Mae, 
Freddie Mac, and FHFA from taxation. Taxation, regardless 
of who has the direct obligation to pay, affects both parties to 
a transaction. If the buyer of a product or service is charged a 
tax, the seller must lower its price to compensate for the in‐
creased cost. The appellees argue that if buyers are required 
to pay the real estate transfer tax, Fannie Mae, Freddie Mac, 
and FHFA will have to lower the price of the real estate they 
sell. As a result, the federal entities will have less capital avail‐
able  for  investing  in  the  secondary  mortgage  market.  Since 
the entities were created to invest in and stabilize that market, 
charging the tax to those who buy property from the federal 
entities harms the mission of the entities. The appellees, rely‐
ing  on  Laurens  Fed.  Sav.  &  Loan  Ass’n  v.  S.  Carolina  Tax 
Comm’n, 365 U.S. 517 (1961), argue that the tax is preempted 
because of this effect. 
    In Laurens Fed. Sav. & Loan Ass’n, the Supreme Court ad‐
dressed whether a state could require a borrower to pay taxes 
on  promissory  notes  executed  in  favor  of  a  Federal  Home 
No. 16‐4140                                                            11 

Loan  Bank.  The  Federal  Home  Loan  Bank  Act  of  1932  ex‐
empted “the bank, including its franchise, its capital, reserves, 
and surplus, its advances, and its income” from all taxation. 
Id. at 519 (quoting 12 U.S.C. § 1433). The Court looked at the 
language of the exemption and the legislative history of the 
Act as a whole and concluded that the tax, even when levied 
against those transacting with the Bank, was preempted. Id. 
at 522. 
       “Regardless  of  who  pays  the  documentary  stamp 
       taxes here at issue, the necessary effect of the taxes 
       is to increase the cost of obtaining the advances of 
       funds from the Home Loan Bank to be used in mak‐
       ing loans to home owners. In its impact, therefore, 
       this tax, whether nominally imposed on the Bank or 
       on  the  petitioner,  is  bound  to  increase  the  cost  of 
       loans to home owners and thus contravene the basic 
       purpose  of  Congress  in  insulating  these  advances 
       from state taxation.” 
 Id. at 522–23.  
    While the tax at issue here likely has some impact on the 
federal  entities  even  when  charged  to  buyers,  it  is  not  clear 
that  the  burden  falls  on  something  Congress  intended  to 
shield.  The  language  quoted  from  Laurens  Fed.  Sav.  &  Loan 
Ass’n addresses consistency with Congress’s intent to shield 
“advances”  from  taxation,  not  consistency  with  Congress’s 
general  intent  when  creating  the  Federal  Savings  and  Loan 
Bank.  “Advances”  were  specifically  included  in  tax  exemp‐
tion provision. The tax on promissory notes was found to be 
a tax on advances and thus the plain language of the exemp‐
tion applied. The Court’s discussion of congressional purpose 
merely supported that interpretation of the plain language. Id. 
(“In its impact … this tax … is bound to increase the cost of 
12                                                     No. 16‐4140 

loans … and thus contravene the basic purpose of Congress 
in  insulating  these  advances  from  state  taxation.”)  (emphasis 
added).  Again,  the  appellees  have  not  demonstrated  why 
transferring property should be considered an element of the 
federal  entities’  “franchise[s],”  “mortgages,”  “income”  or 
other assets specifically exempted in the statutes.  
    Furthermore, just because a tax has an effect on an entity 
does not make it a tax on that entity. See United States v. New 
Mexico, 455 U.S. 720, 734 (1982) (“[Constitutional] immunity 
may not be conferred simply because the tax has an effect on 
the  United  States,  or  even  because  the  Federal  Government 
shoulders the entire economic burden of the levy.”). In United 
States v. City of Detroit, 355 U.S. 466 (1958), the Supreme Court 
considered  whether  the  constitutional  prohibition  on  states 
taxing  federal  government  entities  extended  to  those  doing 
business  with  federal  government  entities.  A  state  tax  on 
leased  property  was  assessed  against  a  private  corporation 
that rented property owned by the federal government. Id. at 
468.  The  government  argued  that  the  tax  should  be  consid‐
ered a tax on the government or its property, because, when 
a tax is imposed on a lessee who rents from the government, 
the government cannot charge as high rentals. Id. at 472. The 
Court rejected this argument, noting that it had ruled in nu‐
merous  cases  that  “the  imposition  of  an  increased  financial 
burden on the Government does not, by itself, vitiate a state 
tax.”  Id.  The  Court  further  commented  that  Congress  could 
have legislatively extended tax immunity to other parties and 
had declined to do so. Id. at 474. Therefore, the tax could be 
collected from those who rented from the government. Id. at 
475. While this case involves the breadth of constitutional im‐
munity,  not  statutory  immunity,  we  see  no  reason  why  the 
same logic should not apply, especially in light of the Court’s 
No. 16‐4140                                                              13 

warning that a tax exemption should not be granted by impli‐
cation. Chickasaw Nation v. United States, 534 U.S. 84, 95 (2001) 
(referring  to  “the  canon  that  warns  us  against  interpreting 
federal statutes as providing tax exemptions unless those ex‐
emptions are clearly expressed”); United States v. Wells Fargo 
Bank,  485  U.S.  351,  354  (1988)  (“[E]xemptions  from  taxation 
are not to be implied; they must be unambiguously proved.”). 
     
                       III.     CONCLUSION 
    We will interpret a statute to pre‐empt the traditional state 
power of taxation only if that result is the “clear and manifest 
purpose of Congress.ʺ The plain language of the federal tax 
exemption provisions does not shield from state and local tax‐
ation  individuals  or  corporations  that  transact  with  Fannie 
Mae, Freddie Mac, or FHFA, and there is no other evidence 
that Congress intended for the exemptions to apply to those 
who buy property from the exempt entities. Charging a trans‐
fer  tax  to  such  buyers  may  affect  the  exempt  entities,  but  it 
does  not  result  in  a  tax  on  the  entity  itself  or  on  any  of  the 
entity’s exempt assets or property. Therefore, we cannot say 
that exempting the buyers from taxation was the “clear and 
manifest purpose of Congress.” For these reasons, the judg‐
ment and orders of the district court are REVERSED, the in‐
junction  barring  the  City  from  collecting  the  taxes  is 
DISSOLVED, and this case is remanded to the district court 
for proceedings consistent with this opinion.